United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 22, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10308
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER LANE LINGLE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-287-2-P
                      --------------------

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

     Christopher Lane Lingle appeals his guilty plea convictions

and sentences for conspiracy to make, possess, and pass

counterfeit $100 bills, aiding and abetting the manufacture of

approximately 156 counterfeit $100 bills, and aiding and abetting

the passing of approximately 37 counterfeit $100 bills.        See 18

U.S.C. §§ 371, 471, 472, 2.    Lingle first challenges the

sufficiency of the factual basis for his conspiracy and aiding

and abetting the making of counterfeit money convictions.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10308
                                -2-

Specifically, he contends that there was insufficient evidence

that he participated in manufacturing the counterfeit $100 bills.

Because Lingle did not lodge objections at rearraignment to the

factual basis for his guilty pleas, we review for plain error

only.   See United States v. Vonn, 535 U.S. 55, 58-59 (2002).

     In the factual basis, Lingle stipulated that he and his

mother agreed that she would make counterfeit $100 bills, which

they both would spend.   These facts were sufficient to support

Lingle’s conspiracy conviction.   See United States v. Williams,

264 F.3d 561, 577 (5th Cir. 2001).    Similarly, the factual basis

was sufficient to support Lingle’s conviction of aiding and

abetting the manufacture of counterfeit obligations since Lingle

stipulated that he shared in the criminal intent and because he

engaged in passing the counterfeit $100 bills.    See United States

v. Sorrells, 145 F.3d 744, 753 (5th Cir. 1998).   Lingle’s

deficient factual basis arguments fail to survive plain error

review.   See Vonn, 535 U.S. at 58-59.

     Lingle next contends that the two-level counterfeiting

enhancement he received pursuant to U.S.S.G § 2B5.1(b)(2) was

improperly applied since he “had no involvement in the making of

the counterfeit $100 bills.”   Under a similar rationale, Lingle

also challenges the four-level loss enhancement that was assessed

pursuant to U.S.S.G. § 2B5.1(b)(1).

     Based on Lingle’s guilty plea stipulations, the

manufacturing of the $100 bills was a reasonably foreseeable act
                           No. 04-10308
                                -3-

undertaken in furtherance of the counterfeiting conspiracy.

Furthermore, the district court’s intended loss calculation is

supported by record.   Accordingly, we hold that the district

court did not clearly err in overruling Lingle’s objections to

both sentencing enhancements.   See United States v. Maseratti, 1
F.3d 330, 340 (5th Cir. 1993); Anderson v. City of Bessemer City,

N.C., 470 U.S. 564, 573-74 (1985).

     Citing Blakely v. Washington, 124 S. Ct. 2531 (2004), and

for purposes of preserving the issue for further review, Lingle

asserts that his challenged sentencing enhancements are

unconstitutional since they were based upon findings that were

neither found by a jury beyond a reasonable doubt nor agreed to

by Lingle.   Lingle correctly concedes that this argument is

foreclosed by United States v. Pineiro, 377 F.3d 464, 473 (5th

Cir. 2004), petition for cert. filed (U.S. July 14, 2004) (No.

03-30437).

     AFFIRMED.